Citation Nr: 1002234	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  03-34 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by night sweats, as a result of an undiagnosed 
illness.

2.  Entitlement to service connection for a disability 
manifested by nosebleeds, as a result of an undiagnosed 
illness.

3.  Entitlement to service connection for a disability 
manifested by a chronic cough, as a result of an undiagnosed 
illness.

4.  Entitlement to service connection for a disability 
manifested by gastrointestinal symptoms, as a result of an 
undiagnosed illness.

5.  Entitlement to service connection for an acquired 
psychiatric disability, on a direct basis and as a result of 
an undiagnosed illness.

6.  Entitlement to an initial compensable evaluation for 
chronic headaches.

7.  Entitlement to an initial compensable evaluation for 
eczema.

8.  Entitlement to an initial increased rating for bursitis 
of the right hip, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an initial increased rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 
1991, and from May 1993 to December 1993.  In addition, she 
had approximately five years and seven-and-a-half months of 
prior active service.  From December 1990 to April 1991, she 
served in Southwest Asia.  She also had service in the 
reserves, and a May 2006 Medical Evaluation Board reflects 
that she had active service from March 2004 to May 2005.  

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2002 rating action of the Department of Veterans 
Affairs Regional Office (RO) in Cleveland, Ohio.  
Specifically, in that decision, the RO, in pertinent part, 
denied service connection for a disability manifested by 
night sweats, as a result of an undiagnosed illness; a 
disability manifested by nosebleeds, as a result of an 
undiagnosed illness; a disability manifested by a chronic 
cough, as a result of an undiagnosed illness; a disability 
manifested by gastrointestinal symptoms, as a result of an 
undiagnosed illness; and a psychiatric disorder, on a direct 
basis and as a result of an undiagnosed illness.  In 
addition, the RO granted service connection for chronic 
headaches (0%), eczema (0%), bursitis of the right hip (10%), 
and degenerative disc disease of the lumbar spine (10%).  Due 
to the Veteran's permanent address, her claims folder was 
subsequently transferred to the RO in No. Little Rock, 
Arkansas.  The Veteran testified at a Board hearing in March 
2004.  This matter was remanded in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In June 2006, a Supplemental Statement of the Case was issued 
which readjudicated the claims in appellate status.  
Thereafter, in June 2006, the Veteran submitted a statement 
in support of her claim, a May 2006 Medical Evaluation Board 
report, and a January 2006 private medical record.  The 
Veteran did not expressly waive RO review of such evidence, 
and thus such evidence should be returned to the RO for 
preliminary review.  See generally Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

As detailed, the May 2006 Medical Evaluation Board reflects 
that the Veteran's National Guard unit was activated to 
active duty from March 2004 to May 2005.  VA has not 
associated any records from such period of service with the 
claims folder.  Specifically, the Veteran's DD Form 214 is 
not of record from such period of service, nor are service 
personnel or treatment records on file from this period of 
service.  Likewise, such period of service was not considered 
in readjudicating the Veteran's claims in the June 2006 
Supplemental Statement of the Case.

In her June 2006 statement, the Veteran testified that she 
continues to seek treatment at the North Little Rock VA 
Medical Center (VAMC).  Updated treatment records must be 
associated with the claims folder for the period June 1, 
2006, to the present.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In a precedent opinion, the VA General Counsel held 
that when a decision is entered on or after July 21, 1992, a 
failure to consider records which were in VA's possession at 
the time of that decision, although not actually in the 
record before the RO, may constitute clear and unmistakable 
error, if such failure affected the outcome of the claim.  
VAOPGCPREC 12-95.

In her June 2006 statement, the Veteran testified that she 
continues to experience severe chronic headaches, eczema 
outbreaks and rashes, and symptomatology in the right hip and 
lumbar spine.  Likewise, the May 2006 Medical Evaluation 
Board report reflects that the Veteran was unable to perform 
her military duties specific within her MOS due to her right 
knee symptomatology, and indicated that her chronic low back 
pain for which she was placed on permanent L2 profile, also 
was a contributing condition.  The Veteran last underwent a 
VA examination in February 2002.  While a new examination is 
not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  In order to more 
accurately reflect the current level of the Veteran's 
disabilities, the Board believes that an examination and 
opinion is necessary.  

Also, with regard to the Veteran's appeal of the rating for 
her eczema, the Board notes that service connection was 
established in the May 2002 rating decision, effective 
February 2000.  VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).  The RO should advise 
the Veteran of the new rating criteria, and readjudicate the 
Veteran's claim under the old and new criteria.  

With regard to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disability, the Board 
notes that while service treatment records (November 1990 to 
May 1991, May 1993 to December 1993) do not reflect treatment 
for a psychiatric disability, the Veteran complained of 
depression and anxiety on her Gulf War Protocol examination 
in December 1994.  The Board notes that the basis of the May 
2002 denial was that a February 2002 VA mental status 
examination reflects no psychiatric disability.  However, VA 
treatment records dated 2003 - 2006 reflect treatment for a 
major depressive disorder.  In light of the diagnosis of an 
acquired psychiatric disability and in light of the fact that 
a diagnosis was rendered prior to her re-entry into active 
service in March 2004, the Veteran should be afforded a VA 
examination to assess the etiology of her claimed disability.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the fact that the Veteran reportedly had active 
service from March 2004 to May 2005, the Veteran's service 
connection claims must be readjudicated in consideration of 
evidence received pertaining to such period of service.  See 
38 C.F.R. § 3.156(c) (2009).

In light of these issues being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished with 
appropriate notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain the Veteran's service 
personnel and service treatment records 
from the Veteran's purported period of 
active service from March 2004 to May 
2005, to include the Veteran's DD Form 
214.  If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

3.  Obtain the Veteran's treatment 
records from the North Little Rock VAMC 
for the period June 1, 2006, to the 
present.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

4.  The Veteran should be afforded a VA 
neurological examination to determine the 
severity of her chronic headaches.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
clinical and special test findings should 
be clearly reported.  All pertinent 
headache pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should specify 
whether the Veteran's service-connected 
headaches include characteristic 
prostrating attacks, and, if so, their 
frequency.  A complete rationale should 
accompany all opinions provided.

The examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disabilities on the 
Veteran's ability to work.  The examiner 
should attempt to distinguish the 
impairment related to her service-
connected disabilities, and other 
nonservice-connected disabilities.  The 
examiner should provide supporting 
rationale for this opinion.

5.  The Veteran should be afforded a VA 
dermatology examination to determine the 
severity of her eczema.  It is imperative 
that the claims file be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
clinical and special test findings should 
be clearly reported.  All pertinent 
eczema pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should specify 
whether there is ulceration, crusting, 
exfoliation, exudation, itching, or 
disfigurement, the extent of any such 
manifestations., and whether there are 
systemic or nervous manifestations.  The 
examiner should specify the percentage of 
the entire body exposed by eczema, and 
the percentage of the exposed areas 
affected, and indicate whether the 
Veteran requires topical therapy, 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs, and the 
duration of any such therapy.  

The examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disabilities on the 
Veteran's ability to work.  The examiner 
should attempt to distinguish the 
impairment related to her service-
connected disabilities, and other 
nonservice-connected disabilities.  The 
examiner should provide supporting 
rationale for this opinion.

6.  The Veteran should be afforded an 
orthopedic examination with an 
orthopedist to determine the severity of 
her lumbar spine disability.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported.  The examination of 
the spine should include range of motion 
studies.  With regard to range of motion 
testing, the examiner should report at 
what point (in degrees) that pain is 
elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
specifically state if ankylosis and 
muscle spasm are present.  The examiner 
should report any specific information as 
to the frequency and duration of 
incapacitating episodes in the past 
12 months, and a description of all 
neurologic manifestations, to include, 
but not limited to, radiating pain into 
an extremity, and bowel or bladder 
impairment.  

The examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disabilities on the 
Veteran's ability to work.  The examiner 
should attempt to distinguish the 
impairment related to her service-
connected disabilities, and other 
nonservice-connected disabilities.  The 
examiner should provide supporting 
rationale for this opinion.

7.  The Veteran should be afforded an 
orthopedic examination with an 
orthopedist to determine the severity of 
her right hip disability.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported.  The examiner should 
undertake range of motion studies of the 
hip, noting the exact measurements for 
flexion and extension, specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner should 
identify any objective evidence of pain 
and attempt to assess the extent of any 
pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not possible, the 
examiner should so state.

The examiner must comment on the presence 
of malunion of the femur, noting whether 
there is moderate or marked knee or hip 
disability.  The examiner should also 
indicate whether there is any nonunion 
present and, if so, whether there is any 
loose motion.  Whether or not the Veteran 
requires the use of a knee brace should 
also be noted.

The examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disabilities on the 
Veteran's ability to work.  The examiner 
should attempt to distinguish the 
impairment related to her service-
connected disabilities, and other 
nonservice-connected disabilities.  The 
examiner should provide supporting 
rationale for this opinion.

8.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of her claimed acquired 
psychiatric disorder.  It is imperative 
that the claims folder, to include all 
service treatment records from all 
periods of service and post-service 
treatment records, be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  For each psychiatric 
disability identified, the examiner 
should offer an opinion as to the 
following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
an acquired psychiatric disability had 
its clinical onset during the Veteran's 
period of service from November 1990 to 
May 1991?

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
an acquired psychiatric disability had 
its clinical onset during the Veteran's 
period of service from May 1993 to 
December 1993?

c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
an acquired psychiatric disability had 
its clinical onset during the Veteran's 
period of service from March 2004 to May 
2005?

d)  Did an acquired psychiatric 
disability pre-exist the Veteran's period 
of active service from March 2004 to May 
2005, with appropriate reasons for the 
opinion with citation to the evidence, to 
include consideration of the service 
treatment records and medical records 
generated prior to March 2004?

e)  If the examiner determines that the 
Veteran has an acquired psychiatric 
disability which pre-existed her period 
of service from March 2004 to May 2005, 
the examiner should offer an opinion as 
to whether there was an increase in the 
severity of the Veteran's psychiatric 
disability in service, and whether such 
an increase was due to the natural 
progress of the disease.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records and pre- and post-
service diagnoses.

9.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection and 
increased rating claims, to include 
consideration of the evidence received by 
the Veteran in June 2006 and service 
records pertaining to her period of 
service from March 2004 to May 2005.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The changes 
in the skin rating criteria which became 
effective August 30, 2002, should also be 
considered and cited.  See 38 C.F.R. 
§ 4.118.  If any benefit sought is not 
granted in full, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required of the Veteran until she is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


